  Case 17-06404       Doc 40      Filed 02/06/20 Entered 02/06/20 16:31:16            Desc Main
                                    Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                         Bankruptcy No. 17-06404
Thomas W. Turk                                           Judge Timothy A. Barnes
aka Thomas William Turk
                                                         Chapter: 13
                         Debtor

                                     NOTICE OF MOTION

TO:    Thomas W. Turk aka Thomas William Turk, 3909 Whispering Trails Dr., Hoffman
       Estates, IL 60192
       Robin Ann Turk, 3909 Whispering Trails Dr., Hoffman Estates, IL 60192
       Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604
       Joseph S Davidson, Sulaiman Law Group, Ltd., 2500 S. Highland Ave, Suite 200,
       Lombard, IL 60148
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

       Please take notice on February 13, 2020 at 9:30 a.m., I shall appear before the Honorable
Timothy A. Barnes, in Courtroom 744, Everett McKinley Dirksen United States Courthouse, 219
South Dearborn Street, Chicago, IL 60604, and present the attached motion at which time you
may appear if you wish.

                                             /s/ Kenneth W. Bach
                                             Kenneth W. Bach, IL ARDC #6295816

                                  CERTIFICATE OF SERVICE

I, Kenneth W. Bach, an attorney certify that I served the attached motion by mailing a copy to
the Debtor at the address listed above by depositing the same in the U.S. mail, first class, postage
prepaid at 230 W. Monroe, Chicago, IL 60606 on or before 5:00 p.m. on February 6, 2020. The
remaining parties were served by the CM/ECF electronic noticing system.

                                             /s/ Kenneth W. Bach
                                             Kenneth W. Bach, IL ARDC #6295816

Kenneth W. Bach
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711
Case 17-06404   Doc 40   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Main
                           Document     Page 2 of 5


                             NOTICE:
      THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
       INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 17-06404      Doc 40       Filed 02/06/20 Entered 02/06/20 16:31:16        Desc Main
                                    Document     Page 3 of 5


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Bankruptcy Matter of:
                                                      Bankruptcy No. 17-06404
Thomas W. Turk                                        Judge Timothy A. Barnes
aka Thomas William Turk
                                                      Chapter: 13
                        Debtor

  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CODEBTOR STAY

NOW COMES NewRez LLC d/b/a Shellpoint Mortgage Servicing as the servicing agent for

MTGLQ Investors, L.P. (hereinafter “Movant”), through its attorney, Kenneth W. Bach of

Johnson, Blumberg & Associates, LLC, and states as follows:


   1.     The Movant, a party in interest, holds a Mortgage dated August 31, 1988 on the

          property located at 3909 Whispering Trail Drive, Hoffman Estates, Illinois 60195, in

          the original amount of $146,700.00. (A copy of the Note, Mortgage, Assignments of

          Mortgage, and Loan Modification are attached as Exhibit A, B, C, and D respectively

          and incorporated herein by reference).

   2.     The note and mortgage were jointly executed by the Debtor and non-filing codebtor

          Robin Ann Turk.

   3.     The above-captioned Chapter 13 case was filed on March 2, 2017 and the Debtor's

          Plan was confirmed on June 22, 2017.

   4.     The confirmed plan provides for the Debtor to be the disbursing agent for the post

          petition mortgage payments and the Chapter 13 Trustee to be disbursing agent for the

          pre-petition arrears.

   5.     As of January 10, 2020, the Debtor has failed to maintain post-petition payments

          thereby accruing a default of 6 payments from August 1, 2019 through January 1,
  Case 17-06404       Doc 40      Filed 02/06/20 Entered 02/06/20 16:31:16          Desc Main
                                    Document     Page 4 of 5


           2020 for a post-petition arrearage total of $6,738.71. A summary of the post-petition

           arrearage is as follows:

               August 1, 2019 to November 1, 2019, 4 payments at $1,137.52 each
               December 1, 2019 to January 1, 2020, 2 payments at $1,171.03 each
               Less Suspense Balance ($153.43)

   6.      The Movant adopts the facts set forth in the Statement of Default as additional

           allegations in support of this motion.

   7.      The Movant has no adequate protection in that the Debtor is in material default of the

           terms of the Plan by not making the required payments to the Movant and there is

           little or no equity in the property.

   8.      That should the Debtor wish to reinstate while under the jurisdiction of this Court,

           Movant requests to be reimbursed for the costs and attorney fees of filing this motion.

   9.      That Movant is entitled to relief pursuant to 11 U.S.C. § 362(d).

   10.     Movant’s interests would be irreparably harmed if it was stayed from its remedies

           against the codebtor during such time as the Debtor is not maintaining monthly

           payments as required under the plan. As such, relief from the codebtor stay is

           warranted under 11 U.S.C. 1301(c)(3).

   11.     The Movant requests waiver of 14 day stay provision of Bankruptcy Rule of

           Procedure 4001(a)(3).

   12.     NewRez LLC d/b/a Shellpoint Mortgage Servicing as the servicing agent for

           MTGLQ Investors, L.P. reserves the right to foreclose.


WHEREFORE, NewRez LLC d/b/a Shellpoint Mortgage Servicing as the servicing agent for

MTGLQ Investors, L.P. prays for the entry of an order modifying, annulling or terminating the

Automatic Stay and Codebtor Stay instanter to allow foreclosure, eviction, or any other action
  Case 17-06404       Doc 40     Filed 02/06/20 Entered 02/06/20 16:31:16           Desc Main
                                   Document     Page 5 of 5


with respect to the Movant protecting its rights in the subject property as the Court deems

appropriate and for such other relief as the Court deems just.


                                             /s/ Kenneth W. Bach
                                             Kenneth W. Bach, IL ARDC #6295816
                                             Attorney for NewRez LLC d/b/a Shellpoint
                                             Mortgage Servicing as the servicing agent for
                                             MTGLQ Investors, L.P.

Kenneth W. Bach
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
